DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0288831) in view of Takamatsu (US 2017/0267286)
As to claim 1 Lee discloses a method comprising:
computing, by a processor, a predicted steering angle at a future time step (Paragraph 27 “FIG. 3 is a flow block diagram 70 showing a process for a known path prediction algorithm for predicting the path of the vehicle 52 for lane centering and lane keeping. Box 72 represents the vehicle sensing devices and systems that provide various vehicle parameters and variables to provide the path prediction including vehicle longitudinal speed v.sub.x, vehicle yaw rate w, vehicle lateral acceleration a.sub.y, vehicle steering angle .delta. and steering torque .tau..”);
determining, by the processor, a predicted vehicle-position at the future time step based on the predicted steering angle (Paragraph 27 “. Based on the vehicle lateral speed v.sub.y, a path prediction block 76 then determines the path of the vehicle 52 that gives the position of the vehicle 52 in the future at integer multiples of time intervals .DELTA., for example, 100 ms, from the current time t, represented as the vehicle lateral distance y(t+.DELTA.), and the vehicle heading angle .theta.(t+.DELTA.).”); 
detecting, by the processor, a proximity to an object at the future time step based on predicted vehicle-position(Paragraph 25 “FIG. 2 is an illustration 50 showing a subject vehicle 52 including a forward looking camera 54 traveling in a lane 56 and approaching a curve 58 in the lane 56. The camera 54 is intended to represent all combinations of cameras, sensors, radar, lidar, etc. on the vehicle 52 for detecting lane markings and other objects around the vehicle 52. The lane centering/lane keeping system 34 is attempting to maintain the subject vehicle 52 at the center of the lane 56 represented by line 60.”); and 
Lee does not explicitly disclose generating, by the processor, an intervention signal in response to the proximity being below a predetermined threshold. 
	Takamatsu teaches generating, by the processor, an intervention signal in response to the proximity being below a predetermined threshold (Paragraph 34 “For example, the warning indicator 20 may include a visual display or light indicator that flashes or illuminates the instrument cluster on the instrument panel of the host vehicle 10, activates a heads-up display, is a visual readout in an information display unit, is an audible noise emitted from speaker, or any other suitable visual display or audio or sound indicator or combination thereof that notifies the driver or interior occupant of the host vehicle 10 that the distance between the vehicle 10 and the road boundary 28 is below a predetermined threshold or that the vehicle has deviated a predetermined distance from a preferred trajectory”).
	It would have been obvious to one of ordinary skill to modify Lee to include the teachings of having an intervention signal for the purpose of preventing the vehicle from veering out of its lane.
As to claim 2 Lee discloses a method wherein the future time step is t+k, t being the present time, and k being a predetermined integer(Paragraph 27). 
As to claim 3 Takamatsu teaches a method wherein the intervention signal is an overlay torque command that is added to an input torque to a steering system(Paragraph 36). 
As to claim 4 Lee discloses a method wherein the intervention signal is a scaling factor that is used to scale an input torque to a steering system(Paragraph 34). 
As to claim 5 Takamatsu teaches a method wherein the intervention signal is a position command that is added to an input steering angle provided to a steering system(Paragraph 36). 

(Paragraph 36). 
As to claim 7 Takamatsu teaches a method further comprising: 
computing, by a motor control system of a steering system, an assist torque command to generate a corresponding assist torque using a motor(Paragraph 36); 
computing, by the motor control system, a position control torque command to position a steering wheel of the steering system(Paragraph 63); and 
generating, by the motor control system, a final torque command by adding the assist torque command, the position control torque command, and an overlay torque command corresponding to the intervention signal(Paragraph 63). 
As to claim 8 Nakamatsu teaches a method further comprising: generating an audio-visual notification corresponding to the intervention signal (Paragraph 34).
As to claim 9 Nakamatsu teaches a method wherein detecting the proximity to the object at the future time step based on predicted vehicle-position comprises detecting a lane-crossing at the future time step(Paragraph 31). 
As to claim 10 Lee in view of Nakamatsu teaches a method wherein detecting the lane-crossing further comprises: 
receiving, by the processor, lane-marking coordinates from a sensor(Lee Paragraph 24); and
detecting, by the processor, that the predicted vehicle-position crosses the lane-marking coordinates(Lee Paragraph 25). 

(Paragraph 41). 
	As to claim 12, 20 the claim is interpreted and rejected as in claim 1.
	As to claim 13, 21 the claim is interpreted and rejected as in claim 3.
	As to claim 14, 22 the claim is interpreted and rejected as in claim 4.
	As to claim 15, 23 the claim is interpreted and rejected as in claim 5.
	As to claim 16, 24 the claim is interpreted and rejected as in claim 6.
	As to claim 17, 25 the claim is interpreted and rejected as in claim 7.
	As to claim 18, 26 the claim is interpreted and rejected as in claim 8.
	As to claim 19, 27 the claim is interpreted and rejected as in claim 9.

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
On page 7 of the applicant’s arguments applicants argue that the cited art does not disclose “computing, by a processor, a predicted steering angle at a future time step”, and “determining, by the processor, a predicted vehicle-position at the future time step based on the predicted steering angle”
The examiner respectfully disagrees with the applicants arguments. The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation.  Lee discloses of predicting a steering angle at a future time step(Paragraph 27 “FIG. 3 is a flow block diagram 70 showing a process for a known path prediction algorithm for predicting the path of the vehicle 52 for lane centering and lane keeping. Box 72 represents the vehicle sensing devices and systems that provide various vehicle parameters and variables to provide the path prediction including vehicle longitudinal speed v.sub.x, vehicle yaw rate w, vehicle lateral acceleration a.sub.y, vehicle steering angle .delta. and steering torque .tau..”);.  The steering angle is predicted at future points in time (Paragraph 33 “Once the future vehicle motion is determined at each time step based on the parameters referred to above, the algorithm then calculates the expected steering angle .delta. from the desired vehicle path and the vehicle dynamics at those time steps.”).  Expected steering angle is a predicted steering angle since it is a prediction of a steering angle in a future point in time.  The system also determines a predicted vehicle-position at the future time step based on the steering angle (Paragraph 27 “. Based on the vehicle lateral speed v.sub.y, a path prediction block 76 then determines the path of the vehicle 52 that gives the position of the vehicle 52 in the future at integer multiples of time intervals .DELTA., for example, 100 ms, from the current time t, represented as the vehicle lateral distance y(t+.DELTA.), and the vehicle heading angle .theta.(t+.DELTA.).”, Figure 2).  As shown in Figure 2 a predicted vehicle-position is shown at various time points t1-t4.  Based on the current steering angle the system determines a path of the vehicle and the vehicle position at the future time steps.  Thus Lee in view of Takamatsu clearly discloses the claimed invention.
On page 9 of the applicant’s arguments with regards to claim 12 and 20 see examiners arguments and office action above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
6/5/2021